IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                                            


NO. PD-1615-09



CHARLES EDWARD VAUGHN, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTEENTH COURT OF APPEALS
HARRIS COUNTY




           Per curiam.  Keasler and Hervey, JJ., dissent. 

ORDER
           The petition for discretionary review violates Rule of Appellate Procedure 9.3
because the original petition is not accompanied by 11 copies.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the COURT OF CRIMINAL APPEALS within thirty days after the date of this
order.



Filed: March 3, 2010
Do Not Publish